        Case 1:17-cv-00199-CRK Document 61              Filed 11/02/18    Page 1 of 2



           IN THE UNITED STATES COURT OF INTERNATIONAL TRADE


CHANGZHOU TRINA SOLAR ENERGY CO.,
LTD., et. al.,
                          Plaintiff,
                 and                                     Before: Hon. Claire R. Kelly,
SOLARWORLD AMERICAS, INC.,                               Judge
                           Consolidated Plaintiff,
                v.                                       Consolo Court No. 17-00199
UNITED STATES,
                          Defendant,
                and
SOLARWORLD AMERICAS, INC.,
                          Defendant-Intervenor.



                       SOLARWORLD'S SUPPLEMENTAL BRIEF

       On behalf of SolarWorld Americas Inc. ("Solar World"), we respectfully submit this

supplemental brief pursuant to the Court's order at oral argument held on October 16, 2018 in

the above-captioned proceeding.

       SolarWorld agrees with. and incorporates by reference the arguments contained in the

supplemental brief filed by Defendant, the United States, on October 30, 2018. See Def.'s

Supplemental Brief (Oct. 30,2018), ECF No. 58. For the reasons discussed in Defendant's brief,

SolarWorld respectfully requests that the Court uphold the U.S. Department of Commerce's

decision not to offset 'Irina's U$. price to account for the countervailed Export Buyer's Credit

Program.
        Case 1:17-cv-00199-CRK Document 61               Filed 11/02/18        Page 2 of 2

Court No. 17-00199

      Please do not hesitate to contact us if you have any questions regarding this matter.


                                                    Respectfully submitted,

                                                    IslTimothv C. Brightbill
                                                    Timothy C. Brightbill, Esq.
                                                    Laura El-Sabaawi, Esq.
                                                    Usha Neelakantan, Esq.

                                                    WILEY REIN LLP
                                                    1776 K Street NW
                                                    Washington, DC 20006
                                                    (202) 719-7000

Dated: November 2,2018                              Counsel to Solar World Americas Inc.




                                               2
